DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




4. 	Claim(s) 1-8 and 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (Publication No. US 2018/0242367).  
Regarding claim 1. Kim teaches a random access method (Kim, the Abstract), comprising: 
 	acquiring configuration information (Kim, the Abstract, pp [7], [73]-[75], [78]); 
 	transmitting a first message including a preamble and an uplink shared channel according to the configuration information  (Kim, the Abstract, pp [7], [73]-[75], [78]); and 
 	receiving a second message including contention resolution information from a base station (Kim, the Abstract, pp [7], [73]-[75], [78]).
 	Regarding claim 14. Kim teaches a user equipment (UE) (Kim, the Abstract), comprising: 
 	a transceiver, and a processor (Kim, pp [18], [583]), configured to: 
 	acquire configuration information (Kim, the Abstract, pp [7], [73]-[75], [78]); 
 	transmit a first message including a preamble and an uplink shared channel according to the configuration information (Kim, the Abstract, pp [7], [73]-[75], [78]); and
Kim, the Abstract, pp [7], [73]-[75], [78]). 
 	Regarding claim 2. Kim teaches the method of claim 1, wherein transmitting the first message including the preamble and the uplink shared channel according to the configuration information comprises: 
 	determining a channel structure in the first message according to the configuration information (Kim, pp [11], [73], [90]-[91]); and 
 	transmitting the first message including the preamble and the uplink shared channel according to the determined channel structure, wherein the channel structure includes the preamble, the uplink shared channel, and a guard time (Kim, pp [11], [73], [90]-[91]). 
 	Regarding claim 3. Kim teaches the method of claim 2, further comprising acquiring a number of consecutive symbols, occupied by the preamble and the uplink shared channel, on one or more slots in the configuration information, the number of consecutive symbols being less than a maximum number of symbols on the one or more slots (Kim, pp [127]-[128]). 

 	determining a starting time position of the uplink shared channel by one of the following: 
 	acquiring a number of time units K from the configuration information, and using a position behind the K time units after an ending of time units for a random access occasion as the starting time position for transmitting the uplink shared channel (Kim, pp [73]-[78]); or 
 	acquiring a time unit index according to the configuration information, and determining the starting time position for transmitting the uplink shared channel (Kim, pp [73]-[78]). 
 	Regarding claim 5. Kim teaches the method of claim 2, further comprising determining a length of the uplink shared channel by one of the following: 
 	determining the length of the uplink shared channel according to a number of slots of the uplink shared channel and a number of symbols in the last slot (Kim, pp [71]-[73]); or 
 	determining the length of the uplink shared channel according to the number of slots of the uplink shared channel Kim, pp [71]-[73]). 
 	Regarding claim 6. Kim teaches the method of claim 1, further comprising acquiring a frequency domain resource for a random access occasion occupied by the preamble and a frequency domain resource occupied by the uplink shared channel, and reserving a guard band between neighboring frequency domain resources for the uplink shared channel (Kim, pp [73], [372]). 
 	Regarding claim 7. Kim teaches the method of claim 6, wherein the reserved guard band is determined by one of the following:
 	determining the reserved guard band according to the frequency domain resource for the random access occasion, a starting index for frequency domain physical resource block of the uplink shared channel corresponding to the random access occasion, and a bandwidth identified by a number of physical resource blocks (Kim, pp [73], [372]); or 
 	determining the reserved guard band according to a first physical resource block index of the uplink shared channel, the uplink shared channel bandwidth identified by the number of physical resource blocks, and a number of guard bands (Kim, pp [73], [372]). 

 	acquiring the waveform configuration in the configuration information (Kim, pp [78], [104]-[105], [202]-[204], [322]-[326]); 
 	acquiring, in the configuration information, configuration information indicating whether a transform precoding is enabled or not (Kim, pp [78], [104]-[105], [322]-[326]); 
 	using a field for configuring whether the transform precoding for a message is enabled or not to determine whether the uplink shared channel enables the transform precoding or not (Kim, pp [78], [104]-[105], [322]-[326]); or 
 	determining the waveform configuration or whether the transform precoding is enabled or not according to measurement results of the channel (Kim, pp [78], [104]-[105], [322]-[326]). 
 	Regarding claim 10. Kim teaches the method of claim 8, further comprising at least one of the following: 
 	acquiring associations between a first preamble and a second preamble groups of the first message and the waveform Kim, pp [78], [104]-[105], [202]-[204], [322]-[326]); 
 	acquiring associations between a first and a second time-frequency resources for the uplink shared channel in the first message and the waveform configuration of the uplink shared channel or whether the transformation precoding is enabled or not (Kim, pp [78], [104]-[105], [202]-[204], [322]-[326]); or 
 	acquiring associations between the first and the second preamble groups of the first message, the first and the second time-frequency resources for the uplink shared channel in the first message and the waveform configuration of the uplink shared channel or whether the transform precoding is enabled or not (Kim, pp [78], [104]-[105], [202]-[204], [322]-[326]). 
 	Regarding claim 11. Kim teaches the method of claim 1, further comprising determining a subcarrier spacing applied by the uplink shared channel in the first message by one of the following: 
 	determining the subcarrier spacing applied by the uplink shared channel in the first message according to subcarrier spacing configuration information applied to configure the uplink shared channel for message 3 transmission in the random Kim, pp [19]-[22], [523]-[525]); 
 	determining the subcarrier spacing applied by the uplink shared channel in the first message according to subcarrier spacing configuration information applied to configure a common uplink bandwidth part in common uplink bandwidth part configuration information (Kim, pp [19]-[22], [523]-[525]); or 
 	determining the subcarrier spacing applied by the uplink shared channel in the first message according to additional subcarrier spacing configuration information applied to configure the uplink shared channel in the configuration information (Kim, pp [19]-[22], [523]-[525]). 
 	Regarding claim 12. Kim teaches the method of claim 1, further comprising when generating data of the uplink shared channel, scrambling or bit-level interleaving bit data according to a time-frequency resource for transmitting a random access occasion and/or the time-frequency resource for the uplink shared channel and/or the preamble and/or demodulation reference signal information (Kim, pp [155]-[156], [306]-[308]), wherein a data scrambling indication parameter that determines a way of scrambling the bit data is determined by one of the following: 
Kim, pp [306]-[308], [493], [510]-[513]); 
 	determining the data scrambling indication parameter according to a time-frequency resource position of the uplink shared channel in the first message (Kim, pp [306]-[308], [493], [510]-[513]); or determining the data scrambling indication parameter according to the preamble in the first message (Kim, pp [306]-[308], [493], [510]-[513]). 
 	Regarding claim 13. Kim teaches the method of claim 12, wherein: 
 	determining the data scrambling indication parameter according to the time-frequency resource position of the uplink shared channel in the first message further comprises: 
 	calculating, by using a port index of the demodulation reference signal, the data scrambling indication parameter (Kim, pp [114], [160], [182]-[184]); and
 	determining the data scrambling indication parameter according to the preamble in the first message comprises one of the following: 
Kim, pp [307]-[310], [342]-[344], [493]); 
 	determining by the time-frequency resource position of the random access occasion and the preamble sequence index (Kim, pp [307]-[310], [342]-[344], [493]); 
 	determining by the time-frequency resource position of the uplink shared channel and the preamble sequence index (Kim, pp [307]-[310], [342]-[344], [493]);
 	determining according to a port index of the demodulation reference signal of the uplink shared channel and the preamble sequence index (Kim, pp [114], [160], [182]-[184]); 
 	determining according to a time-frequency position of the random access occasion and a time-frequency position of the uplink shared channel (Kim, pp [307]-[310], [342]-[344], [493]); or 
 	determining according to the time-frequency resource position of the random access occasion and the port index of the demodulation reference signal of the uplink shared channel (Kim, pp [307]-[310], [342]-[344], [493]). 
 	Regarding claim 15. Kim teaches the UE of claim 14, wherein the processor is further configured to: 
Kim, pp [11], [73], [90]-[91]); and 
 	transmit the first message including the preamble and the uplink shared channel according to the determined channel structure, wherein the channel structure includes the preamble, the uplink shared channel, and a guard time (Kim, pp [11], [73], [90]-[91]). 
 	Regarding claim 16. Kim teaches the UE of claim 14, wherein the processor is further configured to: 
 	determine a starting time position of the uplink shared channel by one of the following: 
 	acquire a number of time units K from the configuration information, and using a position behind the K time units after an ending of time units for a random access occasion as the starting time position for transmitting the uplink shared channel (Kim, pp [73]-[78]); or 
 	acquire a time unit index according to the configuration information, and determining the starting time position for transmitting the uplink shared channel (Kim, pp [73]-[78]). 

 	acquire a frequency domain resource for a random access occasion occupied by the preamble and a frequency domain resource occupied by the uplink shared channel (Kim, pp [73]-[78]); and 
 	reserve a guard band between neighboring frequency domain resources for the uplink shared channel (Kim, pp [73], [372]). 
 	Regarding claim 18. Kim teaches the UE of claim 14, wherein the processor is further configured to determine a waveform configuration of the uplink shared channel in the first message by one of the following: 
 	acquire the waveform configuration in the configuration information (Kim, pp [78], [104]-[105], [202]-[204], [322]-[326]); 
 	acquire, in the configuration information, configuration information indicating whether a transform precoding is enabled or not (Kim, pp [78], [104]-[105], [202]-[204], [322]-[326]); 
 	use a field for configuring whether the transform precoding for a message 3 is enabled or not to determine whether the Kim, pp [78], [104]-[105], [202]-[204], [322]-[326]); or 
 	determine the waveform configuration or whether the transform precoding is enabled or not according to measurement results of the channel (Kim, pp [78], [104]-[105], [202]-[204], [322]-[326]). 
 	Regarding claim 19. Kim teaches the UE of claim 14, wherein the processor is further configured to determine a subcarrier spacing applied by the uplink shared channel in the first message by one of the following: 
 	determine the subcarrier spacing applied by the uplink shared channel in the first message according to subcarrier spacing configuration information applied to configure the uplink shared channel for message 3 transmission in a random access configuration information (Kim, pp [19]-[22], [523]-[525]); 
 	determine the subcarrier spacing applied by the uplink shared channel in the first message according to subcarrier spacing configuration information applied to configure a common uplink bandwidth part in common uplink bandwidth part configuration information (Kim, pp [19]-[22], [523]-[525]); or 
Kim, pp [19]-[22], [523]-[525]). 
 	Regarding claim 20. Kim teaches the UE of claim 14, wherein the processor is further configured to when generating data of the uplink shared channel, scramble or bit-level interleave bit data according to a time-frequency resource for transmitting a random access occasion and/or the time-frequency resource for the uplink shared channel and/or the preamble and/or demodulation reference signal information (Kim, pp [155]-[156], [306]-[308]), wherein a data scrambling indication parameter that determines a way of scrambling the bit data is determined by one of the following: 
 	determining the data scrambling indication parameter according to a time-frequency resource position of a random access occasion of the preamble in the first message (Kim, pp [306]-[308], [493], [510]-[513]); 
 	determining the data scrambling indication parameter according to a time-frequency resource position of the uplink Kim, pp [306]-[308], [493], [510]-[513]); or 
 	determining the data scrambling indication parameter according to the preamble in the first message (Kim, pp [306]-[308], [493], [510]-[513]). 

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


9. 	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (Publication No. US 2018/0242367) and further in view of Abenini et al. (Patent No US 2019/0116613).
 	Regarding claim 9. Kim teaches the method of claim 8, wherein: 
 	acquiring the waveform configuration in the configuration information comprises: 
 	acquiring a field value indicating the waveform configuration in the configuration information (Kim, pp [78], [104]-[105], [202]-[204], [322]-[326]); or acquiring an optional field defined to indicate the waveform configuration in the configuration information, and if the optional field is acquired, a waveform configuration represented by the optional field is applied, and if not, another waveform configuration different from the waveform configuration represented by the optional field is applied (Kim, pp [78], [104]-[105], [202]-[204], [322]-[326]);
 	acquiring, in the configuration information, configuration information indicating whether the transform precoding is enabled or not comprises: 
 	acquiring, in the configuration information, a field indicating whether the transformation precoding is enabled or not, and if the transformation precoding is enabled, a first waveform is applied, and if not, a second waveform is applied (Kim, pp [78], [104]-[105], [202]-[204], [322]-[326]); or acquiring, in the configuration information, an optional field defined to indicate whether the transform precoding is enabled or not, and if the optional field is acquired, the first waveform is applied, and if not, the second waveform is applied (Kim, pp [78], [104]-[105], [202]-[204], [322]-[326]); 

 	acquiring, in the random access configuration information, a field for configuring whether the uplink shared channel carrying the message enables the transform precoding (Kim, pp [78], [104]-[105], [202]-[204], [322]-[326]); and 
 	determining the waveform configuration or whether the transform precoding is enabled or not according to measurement results of the channel comprises: 
 	Kim does not teach “comparing a reference signal received power (RSRP) obtained by measuring a synchronization signal block with a first threshold, and if the RSRP is greater than the first threshold, the second waveform is applied or the transform precoding is not enabled, and if not, the first waveform is applied or the transform precoding is enabled; or comparing a path loss obtained by measuring or computing with a second threshold, and if the path loss is greater than the second threshold, the first waveform is applied or the transform precoding is enabled, and if not, the second waveform is applied or the transform precoding is not enabled.”	
	Abenini teaches “comparing a reference signal received power (RSRP) obtained by measuring a synchronization signal (Abenini, pp [39]-[40], [81], [119]-[120], [264]). 
  	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Kim by incorporating teachings of Abenini, method and system for providing random access to UEs to base stations wherein the system determines transmission configurations for random access messages based at least in part on one or more parameters associated with a target base station for initiating a backhaul connection, wherein the transmission configuration include information associated with a physical random access channel (PRACH) resource associated with transmitting the random access messages and the base stations periodically transmit synchronization communication signal blocks and to determine the parameters of the configuration 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUY C HO/Primary Examiner, Art Unit 2644